COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '

                                                  '
 IN RE: ROSA SERRANO,                                           No. 08-12-00020-CV
                                                  '
                                                        AN ORIGINAL PROCEEDING
                            Relator.              '
                                                                   IN MANDAMUS
                                                  '

                                                  '

       MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Rosa Serrano, pro se, has filed a petition for writ of mandamus requesting that

this Court order the Honorable Javier Alvarez, Judge of County Court at Law No. 3 of El Paso

County, to set aside a written order dated November 22, 2011.

       Mandamus will issue only to correct a clear abuse of discretion. See Walker v. Packer,

827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding). In addition, there must be no other

adequate remedy at law available to the relator. See In re McAllen Medical Center, Inc., 275
S.W.3d 458, 464-65 (Tex. 2008)(orig. proceeding). Based on the petition and record before us,

Relator has failed to establish that she is entitled to relief by writ of mandamus.        See

TEX.R.APP.P. 52.8. The petition is therefore DENIED.


March 7, 2012                          ________________________________________________
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.